[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION TO VACATE PREJUDGMENT REMEDY #104.00
The court finds the following facts:
1. The plaintiff hired Gallery of Kitchens  Baths. See Exhibit 1 (not Tammco)
2. That the plaintiff paid Gallery of Kitchens the $5,000.00 amount. (not Tammco)
3. The defendants make, design and install kitchen cabinets.
4. That the plaintiff did not know of Tammco's existence at that time.
5. That the bank wrongfully deposited the check to the Tammco account, when they were not the payee.
6. That the defendant did nothing of value.
7. That Exhibit 1 was not performed by the defendants.
8. That the plaintiff demanded return of the money and it was refused.
9. That a trade name certificate showing that Gallery of Kitchens  Baths was a trade name for Matt Cowan, (dated 8/18/97) was filed on the Westport land records.
10. That accordingly, the individual interest of the defendant, Matthew and Leida Cowan, may be attached.
11. The fact that the plaintiff, Tammco, may be their corporate entity is not binding on the plaintiff.
Accordingly, the court finds that there is probable cause CT Page 5582 that a judgment in the amount of $10,000.00 including interests and costs will be rendered in favor of the plaintiffs. The court has considered that if this is a jury case, and it takes five years to be reached, interest on money wrongfully withheld is at 10% interest per year, plus costs.
Accordingly, the Motion to Vacate the Prejudgment Remedy previously issued in the sum of $10,000.00, is denied.
KARAZIN, J.